Citation Nr: 1223975	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  01-09 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for asthma.  

2.  Entitlement to service connection for hypertension.

3.  Entitlement to a total disability rating by reason of individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Monica D. Cliatt, Attorney


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to September 1984.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Regional Office (RO) in Philadelphia, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran requested a Board videoconference hearing on his VA Form 9 which was received by VA in August 2009.  In September 2011 the Veteran's representative requested to know whether a date for the hearing had been scheduled.  The record does not reflect that the Veteran was ever afforded the hearing that he requested.  Therefore, a remand is necessary to provide the Veteran with an opportunity for a hearing.  

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate action to schedule the Veteran for a videoconference hearing before a Veterans Law Judge in accordance with applicable procedures.  A copy of the notice provided to the Veteran and his representative of the scheduled hearing should be placed in the claims folder.  If the Veteran decides that he no longer desires to testify before the Board, he should withdraw his hearing request in writing.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


